Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: in claim 14, line 1, the phrase “sealing mean” should be changed to “said sealing means”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haight (US 1,291,854).
Claim 12:  Haight discloses an unloader for a compressor (Figs. 1-2), said unloader comprising a housing (8) with an inlet (note inlet upstream of 2/3) and an outlet (note outlet near 10), and whereby the unloader is further provided with a piston rod (1/6) which is arranged moveably in a reciprocating manner in the housing (Figs. 1-2), whereby on one end (end near 10) of the piston rod a valve (note end of 1 near 10) is provided to be able to close the outlet (see page 1, col. 2, lines 55-70) and whereby on the other end of the piston rod a piston (6) is arranged, the piston being arranged moveably in a reciprocating manner in a thereto provided cavity (7) of the unloader, said cavity being at least partially delimited by a lid (see Figure below) which is provided on the housing and which is also part of the unloader, whereby sealing means (see Figure below) are provided for the leakage-free movement of the piston in said cavity, wherein the cavity in which the piston is arranged moveably in a reciprocating manner is completely located or integrated in the lid (Figs. 1-2), and the piston and the sealing means are freely accessible when the lid is removed (Fig. 2, Examiner noting access when bolts come out and the lid components are removed).

    PNG
    media_image1.png
    339
    494
    media_image1.png
    Greyscale

Claim 13:  Haight further discloses that the lid is executed as a cylindrical casing (see Figure above) and a hood (see Figure above) whereby the piston is arranged moveably in a reciprocating manner in the casing (see Figs. 1-2).
Claim 14:  Haight further discloses sealing means (see Figure above) are provided between a sealing surface of the piston and a sealing surface of the lid (Figs. 1-2).
Claim 15:  Haight further discloses that said sealing means comprise a seal (see Figure above) and/or a slide ring.
Claim 17:  Haight further discloses that the lid is mounted detachably on the housing by means of bolts (see Figure above).
Claim 18:  Haight further discloses that the lid is provided with a handle or handgrip (see Figure above).
Claim 20:  Haight discloses a compressor (12) provided with a compressor element (12) with an inlet (note inlet on the downstream side of 10) for gas to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight (US 1,291,854) in view of Conlee (US20020141891).
Claim 16:  Haight further discloses that said sealing means comprise a seal (see Figure above) but does not disclose that this seal comprises a single-acting seal.  However, Conlee teaches a piston arrangement which utilizes multiple seals including a single-acting seal (Fig. 6, note usage of 66 in addition to 72) which can greatly improve seal integrity in a particular direction.  It would have been obvious before the effective filing date of the invention to skilled artisan to substitute a single-acting seal as taught by Conlee for one of Haight’s existing end seals in order to perform leak protection performance.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haight (US 1,291,854) in view of Gunderson (US20020141891).
Claim 19:  Haight discloses the previous limitations but is not explicit about a method for dismantling the lid of the housing such that the piston becomes freely available, replacing one or several sealing means and mounting the lid.  However, Gunderson’s disclosure deals in particular with accessing an end of a piston to replace sealing means (see Figs. 1-2).  In particular, Gunderson teaches dismantling the lid of a housing such that the piston becomes freely available (see col. 3, lines 64-66 and col. 4, lines 4-5), replacing one or several sealing means (col. 4, lines 4-9) and mounting the lid (col. 4, lines 10-13).  It would have been obvious before the effective filing date of the invention to skilled artisan to approach a seal replacement strategy as taught by Gunderson for the apparatus of Haight in order to prevent unnecessary removal and the wasting of time of entire piston removal replacement but only at one particular end.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746